Citation Nr: 1425700	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-22 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected carpal tunnel syndrome of the left upper extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for service-connected carpal tunnel syndrome of the right upper extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's increased rating claims.


FINDINGS OF FACT

1.  From December 18, 2008 to February 12, 2012, the medical and other evidence of record indicates that the Veteran's carpal tunnel syndrome of the left upper extremity was manifested by moderate symptomatology.

2.  From February 13, 2012, the medical and other evidence of record indicates that the Veteran's carpal tunnel syndrome of the left upper extremity is manifested by mild symptomatology.

3.  From December 18, 2008 to February 12, 2012, the medical and other evidence of record indicates that the Veteran's carpal tunnel syndrome of the right upper extremity was manifested by moderate symptomatology.

4.  From February 13, 2012, the medical and other evidence of record indicates that the Veteran's carpal tunnel syndrome of the right upper extremity is manifested by mild symptomatology.






CONCLUSIONS OF LAW

1.  From December 18, 2008 to February 12, 2012, the criteria for a 20 percent evaluation for service-connected carpal tunnel syndrome of the left (minor) upper extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515 (2013).

2.  From February 13, 2012, the criteria for an evaluation in excess of 10 percent for the service-connected carpal tunnel syndrome of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8515 (2013).

3.  From December 18, 2008 to February 12, 2012, the criteria for a 30 percent evaluation for service-connected carpal tunnel syndrome of the right (major) upper extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8515 (2013).

4.  From February 13, 2012, the criteria for an evaluation in excess of 10 percent for the service-connected carpal tunnel syndrome of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the increased disability rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As to the current appeal, a letter dated in February 2009 complied with VA's duty to notify the Veteran with regard to these increased rating claims.  In particular, the letter informed the Veteran of the need for evidence of a worsening of his disability.  He was notified of the types of evidence that could substantiate his claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also specifically provided with notice of how disability ratings and effective dates are determined in the letter.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as, VA treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in August 2009, February 2012, and April 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and medical opinions obtained here are collectively sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned 10 percent evaluations for his service-connected carpal tunnel syndrome of the left and right upper extremities throughout the appeal period.   As will be explained below, the Board finds that staged disability ratings are warranted based upon the medical evidence.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, are to be considered only in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The Veteran's service-connected carpal tunnel syndrome of the right and left upper extremities is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515, which provides that, for both the major and minor side, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation; moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor side and 30 percent for the major side; and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor side, and 50 percent for the major.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrant a 60 percent evaluation for the minor side, and 70 percent for the major.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The evidence in this case consistently shows that the Veteran is right-handed.  Therefore, the left hand disability evaluation will correspond with the minor ratings and the right hand to the major.

Here, the Veteran contends that his left and right carpal tunnel syndrome symptomatology is more severe than is indicated by the assigned disability ratings.   For reasons explained in greater detail below, the Board finds that the medical evidence is demonstrative of moderate bilateral carpal tunnel symptomatology from December 18, 2008 to February 12, 2012, and mild symptomatology from February 13, 2012.

As noted above, the service-connected carpal tunnel syndrome of the right and left upper extremities are each currently rated as 10 percent disabling.  A 20 percent rating is assigned for moderate incomplete paralysis of the median nerve of the non-dominant hand.  A 30 percent rating is assigned for moderate incomplete paralysis of the median nerve of the dominant hand.

Here, VA treatment records dated in June 2008 documented the Veteran's complaints of shooting pain in his arms.  The Veteran reported that his hands stopped tingling after his right and left carpal tunnel syndrome release surgeries in 2006 and 2007.  However, now he predominantly experiences pain, which he characterized as burning, numbing, continuous, shooting, sharp, and radiating and at a severity of 8/10.  The Veteran indicated that this pain was relieved by rest.  He further indicated that the right and left arm pain negatively impacted his daily functioning, affecting his emotions, concentration, and sleep.  See the VA treatment records dated June 2008.  VA treatment records dated in September 2008 documented the Veteran's report of generalized aching and swelling of the wrists, status-post bilateral carpal tunnel syndrome release.

During a VA neurological consultation in May 2009, the Veteran described his pain as sharp and aching pain extending through his fingers.  He denied any symptoms of tingling or numbness in the upper extremities.  He stated that the pain does not fluctuate with activity; although, he does not notice it too much when he is working.  Upon physical examination, the examiner reported that the Veteran's muscle tone of the upper extremities was unremarkable with no significant atrophy or asymmetry of the limbs.  The examiner noted the Veteran's report of occasional reduced sensation over his forearms, but he was able to appreciate pinprick over the hands.  Reflexes were +1 to 2 at biceps and triceps, bilaterally.

The Veteran was afforded a VA examination in August 2009 at which time the examiner noted the Veteran's complaint of pain, but no tingling or numbness in his upper extremities.  The examiner explained that the fourth and fifth fingers of the Veteran's hands will occasionally go numb or tingling if he sleeps on them wrong; however, "that is more of a compression problem with the ulnar nerve.  It does not indicate neuropathy."  The Veteran indicated that the carpal tunnel syndrome affects his work, "when he drops a wrench...and sometimes his hands will get sore and tender after quite active usage."  He described his pain as achy, with a current severity of 5/10.  The examiner noted that the upper extremity pain "is aggravated with strenuous activities...that can push it up to a 7 or 8 out of 10 and then it lasts until he rests them."  Physical examination revealed no muscle atrophy.  The Veteran indicated that his hands were swollen; however, the examiner "could not appreciate that" upon examination.  The examiner noted that a contemporaneous electromyographical (EMG) study documented "bilateral median neuropathy at the wrist such as that seen in carpal tunnel syndrome."  He stated that the bilateral neuropathy is "of moderate electrophysiological severity, slightly worse on the left."  To this end, the examiner noted that compared to previous nerve conduction studies performed in 2004, "there has been internal improvement in both medial motor and distal latencies and amplitudes."  The Veteran was "quite tender when palpating over the extensor aspects of the forearm."  The examiner noted that he suspected this tenderness was musculoskeletal in nature.  Grasps were symmetrical (5+); flexion and extension at the elbows was also full (5+).   Palpation of the ulnar notch revealed no pain or tenderness.  Sensation to light touch, pinprick, and vibratory sense were intact in all digits of the fingers, other than the index finger of his right hand that the Veteran had injured, cutting the nerves in a sheet metal accident.

The Veteran was afforded another examination in February 2012 at which time the examiner noted the EMG study, performed in June 2009, which had revealed bilateral carpal tunnel syndrome of moderate severity.  However, currently, the Veteran reported denied any paresthesias in his hands or fingers.  He also denied any shooting pain, numbness, or swelling in the upper extremities.  The Veteran reported mild intermittent pain in the left and right upper extremities.  Upon physical examination, flexion was normal (5+) bilaterally at the wrists and elbows.  Grip was also full (5+).  Deep tendon reflexes were 2+ bilaterally.  Sensation to light touch was intact in the Veteran's hands and fingers.  Vibration and cold sensation were also normal.  No muscle atrophy of the upper extremities was noted.  The examiner additionally stated that the Veteran's neurological symptoms of the upper extremities have no impact on his ability to work.

A follow-up VA examination was conducted in April 2012, which further addressed the Veteran's carpal tunnel syndrome symptomatology.  The examiner noted that the Veteran "does not have any problems with either wrist at this time."  He explained that the Veteran does have ulnar entrapment at the left elbow, which intermittently causes some tingling of his little finger.  However, the examiner noted that "this is unrelated to his CTS."  He additionally indicated that the Veteran has no restrictions with his hands at this time.  The examiner concluded that, based upon review of the February 2009 examination report and the pertinent treatment records, the Veteran's "carpal tunnel syndrome at this time is resolved."
Accordingly, from the date of claim (September 18, 2008) to the February 2012 VA examination, the Veteran complained of chronic pain in his right and left upper extremities.  His complaints are considered credible, competent, and probative of the nature and severity of his conditions.  Moreover, the medical evidence of record documented bilateral carpal tunnel syndrome of moderate severity.  See the VA examination report dated in August 2009 and the EMG report dated June 2009.  Accordingly, from December 18, 2008 to February 12, 2012, the Veteran is entitled to increased ratings of 20 percent for carpal tunnel syndrome of the left upper extremity and 30 percent in the right upper extremity under DC 8515.  However, as the manifestations are not greater, and as the medical evidence indicated that the disability was at its worst moderate, a rating in excess of these assigned ratings is not warranted.  The Veteran's competent, credible and probative reports of pain were considered in finding that the increased evaluations are warranted for this period; critically, the evidence as a whole does not show that the criteria for a higher evaluation are met or approximated.  For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected carpal tunnel syndrome of the left upper extremity and 30 percent for his right upper extremity.  There has been no indication that the disability has caused limitation of motion of the joints of the wrist or hand.  Consequently, analysis of such criteria would not lead to higher ratings.

With respect to the period dating from February 13, 2012, the Board notes that the February 2012 VA examiner documented normal neurological findings, as well as, the Veteran's report of only mild, intermittent pain in the bilateral upper extremities.  Notably, upon reviewing the medical evidence and the February 2012 VA examiner's report, the April 2012 VA examiner concluded that the Veteran's right and left carpal tunnel syndrome had resolved.

Accordingly, the medical evidence demonstrates that the symptomatology associated with the Veteran's carpal tunnel syndrome of the right and left upper extremities from February 13, 2012 is characterized by mild pain.  There is no evidence of functional impairment such as muscle wasting, atrophy, weakness, or tremors in his upper extremities.  The Board finds the Veteran's "wholly sensory" symptoms alone do not constitute evidence which is sufficient to characterize the Veteran's service-connected right and left carpal tunnel syndrome as "moderate."  That is, the Veteran's current symptoms do not approach the "average" or "medium" range and are best described as mild for this period.  In sum, increased disability ratings are not warranted for the service-connected right and left carpal tunnel syndrome under DC 8515 from February 13, 2012.

III.  Additional Considerations

The Board also finds that the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's left and right carpal tunnel syndrome has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the carpal tunnel syndrome has had some impact on the Veteran's occupational functioning, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the Veteran's carpal tunnel syndrome symptoms are expressly contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.

Although the Veteran has submitted evidence as to his left and right carpal tunnel syndrome symptomatology, and made assertions of entitlement to higher disability ratings, he has not submitted evidence of unemployability, or claimed to be unemployable, specifically as a result of his service-connected carpal tunnel syndrome.  Thus, the question of entitlement to a total disability rating based on individual unemployability (TDIU) due to these service-connected disabilities has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  No further discussion of a TDIU is necessary.


ORDER

An increased disability rating of 20 percent, but no higher, for the service-connected carpal tunnel syndrome of the left upper extremity is granted from December 18, 2008 to February 12, 2012, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased disability rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity from February 13, 2012 is denied.

An increased disability rating of 30 percent, but no higher, for the service-connected carpal tunnel syndrome of the right upper extremity is granted from December 18, 2008 to February 12, 2012, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased disability rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity from February 13, 2012 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


